Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on May 25, 2022.

Restrictions/Elections.
Applicant's election with traverse of Group I (Claims 1-5) in the reply filed on January 18, 2022 is acknowledged.  The traversal is on the ground(s) that there is no burden for the Examiner to consider all claims.  This is not found persuasive because a search for the composition of claims 1-5 will not necessarily overlap with a method for manufacturing a drug composition of claims 1-5.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Amendment of claim 1 and cancellation of claims 3 and 4 is acknowledged.
Claims 1-2 and 5-10 are currently pending and are the subject of this office action.
Claims 6-10 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 18, 2020.
Claims 1-2 and 5 are presently under examination.

Priority
The present application claims priority to foreign application TAIWAN TW109127151 filed on 08/11/2020.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedland et. al. (Invest. New Drugs (2014) 32:14-24, cited by Applicant), Liu et. al. (Journal of Breast Cancer (2013) 16:133-137, cited by Applicant), Aggarwal (US 2004/002499) , Liu et. al. (Langmuir (2006) 22:9740-9745), Liu et. al. (Macromolecules (2008) 41:6511-6516), Kumar et. al. (Current Nanomedicine (2020) 10:36-47), Akhtar et. al. (WO 2010/013224, February 2010, cited by Applicant), Chuah et. al. (Colloids and Surfaces B: Biointerfaces (2014) 116:228-236, cited by Applicant), and Huang et. al. (US 2018/0280517), Jhaveri et. al. (Breast Cancer Research (2017) 19:1-8), Duan et. al. (International Journal of Medicine (2018) 13:1831-1840), Gleave et. al. (US 2008/0014198) and Lu et. al. (US 2022/0117917) as evidenced by Reagan Shaw et. al. (FASEB (2007) 22:659-661)
.

For claim 1, Friedland teaches that the Heat Shock Protein 90 (HSP90) inhibitor Ganetespib is effective in treating breast cancer (see entire document).  
Liu (journal of breast cancer) teaches that curcumin is effective in treating breast cancer (see entire document).  Aggarwal teaches that curcumin by itself inhibits the proliferation of breast cancer (see [0066]) and [0075[).
Kumar further teaches that Trastuzumab (Herceptin) is effective in treating breast cancer (see for example page 37, under 2. Management, first sentence).  Kumar further teaches combinations of Trastuzumab with other agents like curcumin (see abstract).  Jhaveri teaches compositions comprising Trastuzumab and Ganetespib for the treatment of breast cancer (see title and entire document).   Duan teaches compositions comprising Trastuzumab and curcumin nanoparticles for the treatment of breast cancer (see title and the entire document). 

None of the above references teaches a composition comprising a nanocarrier comprising Carboxymethyl-Hexanoyl Chitosan (CHC).  However, the prior art teaches that nanocarriers in general and Carboxymethyl-Hexanoyl Chitosan in particular have already been used successfully in formulating active ingredients suitable for the treatment of diseases like cancer, and breast cancer in particular, including active ingredients like curcumin.  
For example: Liu (Langmuir) teaches that CHC is an amphipathic hydrogel which was employed as a carrier for delivering amphipathic agents.  They provide as an example with ibuprofen as the amphipathic agent (see abstract).  They conclude that the CHC hydrogel is a novel amphipathic carrier suitable for delivery of numerous amphipathic agents (see conclusion on page 9745). 
Liu (Macromolecules) teaches that CHC was used as a nanocarrier using doxorubicin (DOX), an anticancer agent and in particular as an anti-breast cancer agent, as the active agent (see abstract and entire reference).  
Kumar teaches that in certain types of breast cancers (HER2 positive), nanocarriers, such as nanoparticles, liposomes, quantum dots, and nanotubes, have been reported for their role in the treatment of breast cancer and its metastasis (see page 39 under targeting approaches, last sentence that bridges with page 40).  
Akhtar teaches that curcumin, due to its poor bioavailability (see page 2, lines 15-20), has been effectively formulated bound to chitosan nanoparticles (see page 4 under Summary of the invention).  
Chuah, like Akhtar, teaches the efficacy of curcumin-containing chitosan nanoparticles in treating colon cancer (see abstract and entire reference). 
Finally, Huang teaches CHC nanocarrier compositions comprising curcumin (see abstract) for the treatment of different types of cancer, including breast cancer (see [0024]), wherein curcumin can also be combined with another anti-breast cancer agent like gemcitabine (see [0009] for example).

Regarding the amounts and concentration of each ingredient, Friedland teaches that 25 mg/Kg of Ganetespib is effective to treat breast cancer in mice (See page 18, right column, last paragraph).  As such the equivalent amount in humans is about 2mg/kg (25 mg/kg x 3/37) (see Reagan-Shaw formula of Figure 1 and Table 1 on page 660).  
 Aggarwal teaches that the administration of 1000 mg/kg of curcumin is effective in treating breast cancer (see claims 22-23).   
So, the ratio ganetespib/curcumin is 2 mg/kg / 1000 mg/kg or about 1:500 which is very close to the claimed ratio of 1:300.

Gleave teaches that the administration of 10 micrograms/ml of trastuzumab is effective in treating breast cancer (see [0077]) and Lu teaches that Trastuzumab at concentrations as low as 3 to 5 micrograms/ml is already effective in treating breast cancer (see [0039] and Figures 24A-24D).  All of the above either are very close or overlap with the claimed concentration (3 micrograms/mL).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine three compositions (Ganetespib, curcumin and Trastuzumab) each of which is taught by the prior art to be useful for the same purpose (treating breast cancer), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).
The skilled in the art will be further motivated to treat breast cancer comprising the administration of a composition comprising: Ganetespib, curcumin and Trastuzumab, since the prior art already teaches that compositions comprising: Trastuzumab and curcumin or Trastuzumab and ganetespib are already effective in treating breast cancer.

The skilled in the art will be further motivated to formulate the above mixture as a nanocarrier particle, wherein CHC is the nanocarrier, since chitosan nanocarriers in general have already proven to be effective in delivering anticancer drugs, including curcumin, to their target organs, overcoming the low or poor bioavailability of some of these anticancer drugs.  So, the skilled in the art will be motivated to make chitosan nanocarriers in general and CHC nanocarriers in particular, since CHC, like other chitosan nanocarriers, has already proven to be effective in formulating and delivering anticancer drugs like DOX and curcumin.

Finally, the ganestespib:curcumin ratio predicted by the prior art (1:500) is very close to the claimed one (1:300) and the concentration of Trastuzumab suggested by the prior art (10 micrograms/mL or 3-5 micrograms/mL) are very close or overlap with the instantly claimed Trastuzumab concentration (3 micrograms/mL).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  

All this will result in the practice of claim 1 with a reasonable expectation of success

	For claim 2, Liu teaches that the CHC particles are about 200 nm (see abstract, see also Table 2 on page 6513).  Huang teaches that the nanoparticles can be between 150 to 200 nm (see [0049]).  The above ranges either anticipate or overlap with the instantly claimed range (200 nm to 500 nm).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
	All this will result in the practice of claim 2 with a reasonable expectation of success.


Claim 5 further recites “wherein said breast cancer is an HER2 overexpression breast cancer”.  However, the phrase “for treating breast cancer, wherein said breast cancer is an HER2 overexpression breast cancer” is considered an intended use of a composition made obvious by the prior art: Ganetespib, curcumin and trastuzumab, and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Further, all three components: Ganetespib, curcumin and trastuzumab, are known to independently or in combination to treat breast cancer, wherein the breast cancer overexpresses HER2.  For example: Friedland teaches that ganetespib alone, trastuzumab alone or its combination is effective in treating HER2- overexpressing.  Kumar teaches that trastuzumab and curcumin are each effective in treating HER2 positive breast cancer (see abstract).  Jhaveri teaches that a composition comprising trastuzumab and Ganetespib is effective in treating HER2-positive breast cancer (see title), Duan teaches that trastuzumab alone or in combination with curcumin is effective in treating HER2-positive breast cancer (see entire document).
All this will result in the practice of claim 5 with a reasonable expectation of success.

Response to Applicant’s arguments 
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant are no longer applicable or have been considered/answered in the rejection itself.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 2, 2022.